     Case: 1:17-md-02804 Doc #: 3683 Filed: 04/06/21 1 of 1. PageID #: 510798




                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

        IN RE NATIONAL PRESCRIPTION                      MDL 2804
        OPIATE LITIGATION
                                                         Case No. 17-md-2804
                                                         Hon. Dan Aaron Polster
        This document relates to:
        “Track Three Cases”


          PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL THEIR
      OPPOSITION TO WALMART INC.’S OBJECTION TO SPECIAL MASTER
                  COHEN’S ORDER ON AGENDA ITEM 304
               REGARDING GEOGRAPHIC SCOPE (DKT. 3655)

       Pursuant to Northern District of Ohio Local Rule 5.2, Plaintiffs respectfully seek leave

from the Court to submit under seal their Opposition to Walmart Inc.’s Objection to Special Master

Cohen’s Order on Agenda Item 304 Regarding Geographic Scope (Dkt. 3655).

       Plaintiffs respectfully request the option to proceed in this manner so there are no

inadvertent disclosures of confidential information subject to CMO No. 2 or the ARCOS

Protective Order.

       WHEREFORE, Plaintiffs respectfully request the Honorable Court to grant Plaintiffs’

Motion for Leave to File Under Seal Their Opposition.

       Dated: April 5, 2021                  Respectfully submitted,


                                             Paul J. Hanly, Jr.
                                             SIMMONS HANLY CONROY
                                             112 Madison Avenue, 7th Floor
                                             New York, NY 10016
                                             (212) 784-6400
                                             (212) 213-5949 (fax)
                                             phanly@simmonsfirm.com


    Motion granted. /s/Dan Aaron Polster 4/6/21
